Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant detailed action is in response to Applicant's submission filed on 7 April 2021.
REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hashimoto (US PG PUB No. 20160313943)
As per claim 1/9, a memory system connectable to a host, the memory system comprising:
a nonvolatile memory including a plurality of blocks (see FIG 4: 16); and
a controller electrically connected to the nonvolatile memory and configured to control the nonvolatile memory (see FIG 4: 14), 
wherein the controller is configured to create a plurality of regions, each of which is a subset of the blocks, respectively in response to region create commands received from the host (see [0579]),
[The namespace is taken as a region as recited in the claims.]
to allocate, when receiving a write command including a first identifier of a plurality of identifiers for accessing the regions from the host (see [0164]), one block of a common free block group shared by the regions (see [0165]) as a first write destination block for the region corresponding to the first identifier (see [0121]),
to write write data associated with the write command to the first write destination block, and to notify an identifier of the write data, a block address of the first write destination block, and an offset indicative of a storage location in the first write destination block to which the write data is written to the host as an address record request (see [0116]),
[The page address within the block is taken as an offset as recited in the claims (see [0263]).] 
to allocate, when receiving a copy command including a block address of a copy source block of blocks belonging to the region corresponding to the first identifier (see [0285]), and an identifier of a copy destination target region indicative of the first identifier from the host (see [0288]), one block of the common free block group as a first copy destination block for the region corresponding to the first identifier, and to copy copy target data from the copy source block to the first copy destination block (see [0516]) , and to
[The reference additionally discloses the host specifying the discardable data to improve write amplification (see [0181], [0188]).]
notify an identifier of the copy target data, a block address of the first copy destination block, and an offset indicative of a location in the first copy destination block to which the copy target data is copied to the host as an address change request (see [0414]).
[The addressing information is taken as updated to reflect the garbage collection operation.] 

the controller is configured, when the first write destination block is filled with data by writing of a first data portion which is a part of the write data, to allocate one block of the common free block group as a second write destination block for the region corresponding to the first identifier, and to write a second data portion which is a remaining part of the write data to the second write destination block (see [0238]).
As per claim 3/11, the memory system of claim 2, wherein
the controller is configured to notify an identifier of the first data portion of the write data, the block address of the first write destination block, an offset indicative of a storage location in the first write destination block 'to which the first data portion is written, an identifier of the second data portion of the write data, a block address of the second write destination block, and an offset indicative of a storage location in the second write destination block to which the second data portion is written to the host as the address record request (see [0254]).
As per claim 4/12, the memory system of claim 1, wherein
the controller is configured, when the first copy destination block is filled with data by copying of a third data portion which is a part of the copy target data in the copy source block, to allocate one block of the common free block group as a second copy destination block for the region corresponding to the first identifier, and to copy a fourth data portion which is a remaining part of the copy target data to the second copy destination block (see [0262]).
[The garbage collection operation is taken to proceed according to a write operation, where when the destination block is filled, a new block is selected.] 
As per claim 5/13, the memory system of claim 4, 
wherein the controller is configured to notify an identifier of the third data portion of the copy target data, the block address of the first copy destination block, an offset 
As per claim 6/14, the memory system of claim 1, wherein
each of the blocks belongs to one of the regions, and the same block does not simultaneously belong to different regions (see [0314])
As per claim 7, the memory system of claim 1, wherein the controller is configured, 
when the copy command is a first type of copy command for copying each valid data included in the copy source block, to copy each valid data included in the copy source block to the first copy destination block based on map information notified from the host which indicates whether each data included in the copy source block is valid data or invalid data, and to notify, for each copied valid data, information indicative of an identifier of the valid data, the block address of the first copy destination block, and an offset indicative of a storage location in the first copy destination block to which the valid data is copied to the host as the address change request (see [0416], [0418]).
As per claim 8, the memory system of claim 1, 
wherein the controller is configured, when the copy command is a second type of copy command designating the block address of the copy source block, an offset indicative of a storage location in the copy source block in which the copy target data is stored, and a length of the copy target data, to copy the copy target data from the copy source block to the first copy destination block based on the offset and the length designated by the second type of copy command (see [0335])
RESPONSE TO ARGUMENTS
1st ARGUMENT: 
Paragraph [0516] of Hashimoto merely discloses selecting the MLC block as a copy destination block when the garbage collection of the SLC block is executed, and does not disclose or suggest allocating one block of the common free block shared by the regions as a copy destination block, as recited in claims 1 and 9.

The Office cited [0165] of the reference to teach the common free block pool shared by the regions. The reference states: 
[165] In the present embodiment, the controller 14 of the storage device 2 does not completely divide the physical resource of the flash memory 16 with respect to each of streams or namespaces, but collectively manage the free block pool including the free blocks of the flash memory 16 for the streams or namespaces.

It is unclear if Applicant has weighed the citation when formulating the argument, because Applicant argues the reference fails to teach the claimed subject matter based on [0516]. The Office maintains [0165] is sufficient to teach ‘one block of the common free block shared by the regions’ because destination blocks are selected from the free block pool and the free block pool is collectively managed. 
2nd ARGUMENT: 
Claims 1 and 9 explicitly recite that one block of the common free block shared by the regions is allocated as the first write destination block for the region corresponding to the first identifier. Furthermore, one block of the common free block shared by the regions is allocated as the first copy destination block for the region corresponding to the first identifier, thereby offering the technical advantage of allowing wear leveling to be executed among the regions.

The Office initially notes the claims recite ‘to allocate… one block of the common free block group.’ Whereas Applicant is arguing ‘one block of the common free block shared by the regions.’ The claims do not recite one block of the common free block group. The claims do not recite the subject matter Applicant appears to be arguing. 
As stated previously, the reference teaches the free block pool is collectively managed, where the destination block is taken from the free block pool (see [0120]: “…during the garbage collection operation, all of valid data in a target block where  valid data and invalid data exist together are copied to the other block (for example, free block).”). Where the destination block is selected according to the namespace ID, a special command processing being necessary to move data across tiers (see e.g., [0494]).  
3rd ARGUMENT: 
Further, the Office Action, on page 3, asserted that paragraphs [0285] and [0288] of Hashimoto disclose the claimed feature ‘"when receiving a copy command including a block address of a copy source block of blocks belonging to the region corresponding to the first identifier, and an identifier of a copy destination target region indicative of the first identifier from the host,” as recited in claim 1 and similarly recited in claim 9. Applicant respectfully disagrees.
Paragraphs [0282]-[0288] of Hashimoto merely disclose that the host-initiated garbage collection control command includes a parameter designating “Namespace ID or Stream ID indicates a target namespace for which the free space should he secured.” Hashimoto, however, does not disclose or suggest “a copy command including a block address of a copy source block,” as recited in independent claims 1 and 9.
The '‘copy command including a block address of a copy source block” recited in claims 1 and 9 provides the technical advantage of enabling the host to specify the GC target block (copy source 

The Office maintains a namespace ID specifies reclaiming blocks having addresses belonging to the regions corresponding to the first identifier. The reference additionally discloses “the host can designate the discardable data that is considered to most contribute to improve WAF, easily and positively, by merely additionally selecting from the list of the logical addresses the data which may be discarded (see [0188]).”
CONCLUSION
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALPIT PARIKH whose telephone number is (571)270-1173.  The examiner can normally be reached on MON THROUGH FRI 9:30 TO 6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/KALPIT PARIKH/
Primary Examiner, Art Unit 2137